DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 	Applicants’ response of March 4, 2022, to the non-final action mailed December 6, 2021, has been entered. Claims 1 and 6 have been amended, claims 3, 7, 9, 16, 18, 20-23, and 25-26 have been cancelled, and no claims have been newly added.  Claims 1, 2, 4-6, 8, 10-15, 17, 19, 24, and 27 are pending.  Claims 10-15, 17, 19, and 24 remain withdrawn. Accordingly, claims 1, 2, 4-8, and 27 are under current examination.

Response and Maintained Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the modified grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-8, and 27 remain rejected in modified form under 35 U.S.C. 103 as being unpatentable over the combination of Nink et al. (Pub. No.: WO 2012/084969; Pub. Date: June 28, 2012) and Yang (Pub. No.: WO 2012/097197; Pub. Date: Jul. 19, 2012) for reasons of record
The claims recite a an adhesive matrix consisting of a hydrophilic domain consisting of a polyvinylpyrrolidone-vinyl acetate copolymer;  a hydrophobic domain consisting of a polyisobutylene and polybutene mixture and an acrylic acid/vinyl acetate copolymer, wherein the polyisobutylene and polybutene mixture is present in an amount of about 7-15 wt% based on the total weight of the adhesive matrix, and the acrylic acid/vinyl acetate copolymer is present in an amount of about 50-60 wt%, based on the total weight of the adhesive; and an active agent selected from the group consisting of donepezil, ropinrole, lidocaine, and oxybutynin  wherein the active agent is present in an amount of about 15-25 wt% based on the total weight of the adhesive matrix, and wherein the active agent is present at a concentration above its saturation concentration in the hydrophobic domain; wherein the hydrophilic domain and the hydrophobic domain are co-soluble in a solvent system and present in the adhesive matrix in a proportion to one another to solubilize an amount of the active agent greater than the amount of the active agent soluble in either domain alone, and wherein the adhesive matrix does not contain any component acting as a cross-linking agent for the acrylic polymer.

	Regarding claims 1, 2, 4, 5, 6, 7, and 8, Nink discloses an adhesive composition as part of a transdermal therapeutic drug release device (abstract) wherein the adhesive is selected from the group consisting of polyvinyl pyrrolidone vinyl acetate copolymer, wherein the adhesive further comprises polyisobutylene as a pressure sensitive adhesive wherein the polyisobutylene comprises a tackifier of  poylbutene oil  and a pharmaceutical (page 5 lines 7-16 and page  12 lines 1-3), wherein the tackifier comprising polybutenes in the amount from 10 to 70% wt of the  adhesive composition (page 18 lines 1 and 13-16) and there is a mixture of polyisobutene with different average molecular weights including from 500,000 to 2,100,000 and 15,000 to 100,000 (page 11 lines 20-32), wherein the pharmaceutical is in an amount from 1-30% of the adhesive component (page 5 lines 15-18); wherein the polyvinyl pyrrolidone and vinyl acetate copolymer is found in an amount of 1 to 30% by weight of the composition (page 14 lines 20-23).  But Nik does not the solubility of the active agent with respect the hydrophilic and hydrophobic domain comprising comprises acrylic acid/vinyl acetate copolymer.
However, in the same field of endeavor of transdermal delivery systems comprising pressure sensitive adhesives including acrylic adhesives and vinyl acetate adhesives (abstract) Yang discloses transdermal delivery of donepezil in the adhesive layer (abstract) and wherein the pressure sensitive adhesive comprises acrylic acid/vinyl acetate copolymer (abstract, [0017], [0021] and [0022]), wherein the acrylates are about 65% weight of the adhesive   [0022] and 50 to 99% of the total weight of the pressure sensitive adhesive matrix layer [0024].  Additionally, Yang does not disclose that the acrylic adhesives and vinyl acetate adhesives are crosslinked (whole document) which means that the composition would not have a crosslinking agent for the acrylic polymer.  
As the combination of Nink and Yang disclose the instantly claimed hydrophilic domain, the instantly claimed hydrophilic domain, the instantly claimed active agents in amounts included in dependent claims 4 and 5, it would be expected, until and unless Applicant can provide evidence to the contrary,  the solubility and the concentration of the active agent would meet the instantly claimed solubility above the saturation  in the hydrophobic domain and the co-solubility of the hydrophobic and hydrophilic domans recited in claim 1.  “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
 	With regard to the term “domain”, the examples in the instant specification describe a process wherein the composition is homogeneously blended.  As Nink discloses homogeneously mixing the components of the adhesive agents (pages 25), the limitations of “domain” is met.  

	With respect to the language of “consisting of a polyisobutylene and polybutene mixture and an acrylic acid/vinyl acetate copolymer”  the hydrophobic domain is limited to the mixture and the copolymer.  However, the copolymer only needs to comprise acrylic acid and a vinyl acetate and is not limited to just the two monomeric units of acrylic acid and vinyl acetate.  This is supported by instant claim 27 which reads that the copolymer is not a methacrylate copolymer but does not limit other additional copolymers.
	
With respect to the concentration and ranges of the components of the adhesive matrix for drug delivery found in claims 1 and 4-6 “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”
Regarding claim 27, Yang discloses that the hydroxyl-containing monomers are not particularly restricted and discloses several monomers that are not methacrylate copolymers such as hydroxylpentyl acrylate [0023].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Nink et al. and Yang to include donepezil and  acrylic acid/vinyl acetate copolymer in a transdermal delivery device as disclosed by Yang in an adhesive composition as part of a transdermal therapeutic drug release device (abstract) wherein the adhesive comprises polyvinyl pyrrolidone and vinyl acetate copolymer,  polyisobutylene, and a pharmaceutical (page 5 lines 7-16), and a tackifier comprising polybutenes in the amount from 10 to 70% wt of the  adhesive composition (page 18 lines 1 and 13-16), wherein the pressure sensitive adhesive (i.e. the polyisobutylene) is from 40 to 98% by weight of the  composition, wherein the pharmaceutical is in an amount from 1-30% of the adhesive component (page 5 lines 15-18) as disclosed by Nink as a matter of a simple substitution of one known drug for another  and as a matter of combining piror art elements according to known  methods to include the acrylic acid/vinyl acetate copolymer to obtain predictable results, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention.  One of ordinary skill in the art would be motivated to do so as a simple substitution of one drug and adhesive agent for another to produce a patch  as donepezil  with the specific acrylic pressure sensitive adhesive agents can provide an excellent skin permeation, sustained steady and lasting drug concentration in the blood as disclosed by Yan [0044]).  One who would have practiced the invention would have had a reasonable expectation of success because Nink had already disclosed of a transdermal therapeutic drug release device (abstract) wherein the adhesive comprises polyvinyl pyrrolidone and vinyl acetate copolymer, polyisobutylene, and a pharmaceutical (page 5 lines 7-16), a tackifier comprising polybutenes in the amount from 10 to 70% wt of the adhesive composition (page 18 lines 1 and 13-16), wherein the pressure sensitive adhesive (i.e. the polyisobutylene) is from 40 to 98% by weight of the  composition, wherein the pharmaceutical is in an amount from 1-30% of the adhesive component (page 5 lines 15-18), while Yang  provided guidance with respect to the drug on the transdermal patch being donepezil and including polyvinyl pyrrolidone and vinyl acetate copolymer.  It would only require routine experimentation to substitute one drug for another with a reasonable expectation of success as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejection, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that the instant claim has been amended to recite “consisting of a polyisobutylene and polybutene mixture and an acrylic acid/vinyl acetate copolymer”.  The copolymer of Yang is ethylhexyl acrylate/vinyl acetate copolymer.  Additionally, the adhesive of Yang has a lower concentration of active agent and a higher concentration of copolymer.  
	Applicant’s argument has been fully considered, but not found persuasive.  	With respect to the language of “consisting of a polyisobutylene and polybutene mixture and an acrylic acid/vinyl acetate copolymer”  the hydrophobic domain is limited to the mixture and the copolymer.  However, the copolymer only needs to comprise acrylic acid and a vinyl acetate and is not limited to just the two monomeric units of acrylic acid and vinyl acetate.  This is supported by instant claim 27 which reads that the copolymer is not a methacrylate copolymer but does not limit other additional copolymers.  If Applicant intends for the copolymer to be limited to the two monomeric units claim 1 should recite wherein the “and consists of an acrylic acid/vinyl acetate copolymer” and cancel claim 27 as it would no longer limit the base claim.  
	With respect to the claimed concentration, Nink discloses wherein the pharmaceutical is in an amount from 1-30% of the adhesive component (page 5 lines 15-18).  Furthermore, Yang discloses wherein the acrylates are about 65% weight of the adhesive  [0022] and 50 to 99% of the total weight of the pressure sensitive adhesive matrix layer [0024].  Accordingly, the range of Yang either overlaps the instantly claimed range for the copolymer or about 65% is close enough to the instantly claimed about 50-60% to be prima facie obvious as per MPEP 2144.05(I).  There is no requirement in a 103 type rejection that the ranges need to be exemplified in the prior art.

	

	Applicant traverses the 103 rejection arguing that a person of ordinary skill in the art would only have obtained the instantly claimed adhesive through impermissible  benefit of hindsight.  The mere disclosure of each of the claimed ingredients across two references is insufficient reason for a person of ordinary skill in the art to pick and choose the ingredients and amounts thereof to arrive at the claimed adhesive matrix.  Nink teaches 40-98% polyisobutylene and not the instantly claimed 7-15%.  Yang teaches the inclusion of a mixture of polyisobutylenen or polybutelene or the polyvinylpyrrolidone-vinyl acetate copolymer.
 
	Applicant’s argument has been fully considered, but not found persuasive.  Applicant’s essentially repeats the argument that no one of ordinary skill in the art would pick and choose the instantly claimed polyisobutylene and polybutene mixture and an acrylic acid/vinyl acetate copolymer.  However, Nink clearly discloses an adhesive comprising a copolymer of polyvinyl pyrrolidone and vinyl acetate and wherein the adhesive further comprises polyisobutylene, with a tackifier of  poylbutene oil (page 5 lines 7-16 and page  12 lines 1-3), while Yang provided guidance with adhesive including acrylic acid/vinyl acetate copolymer.  It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to include acrylic acid/vinyl acetate copolymer in the adhesive as a matter of combining prior art elements according to known methods to yield predictable results of an adhesive for use in a transdermal drug delivery device as instantly claimed, with a reasonable expectation of success at the time of filing as a matter of design choice.  Said design choice amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so and have a reasonable expectation of success because Nink had already disclosed an adhesive comprising a copolymer that includes polyvinyl pyrrolidone and vinyl acetate and wherein the adhesive further comprises polyisobutylene, with a tackifier of  poylbutene oil.  It would have only required routine experimentation to modify the composition of Nink for an adhesive composition that comprises copolymer of vinyl acetate and polyvinyl pyrrolidone and wherein the adhesive further comprises polyisobutylene, with a tackifier of poylbutene oil as required by the claimed invention.  	With respect to Yang, the Yang reference is not present in the rejection to disclose the polyisobutylene, with a tackifier of poylbutene oil rather the reference discloses adhesive layer (abstract) comprises acrylic acid/vinyl acetate copolymer (abstract, [0017], [0021] and [0022]).  One of ordinary skill in the art would be motivated to have a copolymer of acrylic acid/vinyl acetate as a matter combining prior art elements according to known methods to yield predictable results wherein copolymer of acrylic acid/vinyl acetate can provide an excellent skin permeation, sustained steady and lasting drug concentration in the blood as disclosed by Yan [0044]).  

	With respect to the instantly claimed ranges Nink encompasses each of the claimed ranges, as fully set forth above, and each and every point on said range would have been equally obvious.  Specifically, wherein the tackifier comprising polybutenes in the amount from 10 to 70% wt of the  adhesive composition (page 18 lines 1 and 13-16).  Pursuant to MPEP 2144.05 (II)(A) with respect to the concentration and ranges of the components of the adhesive matrix for drug delivery found in claims 1 and 4-6 “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997)”.  In either the case of overlap or difference in ranges a prima facie case of obviousness is met.
Thus, the rejection is maintained reason of record and foregoing discussion.
Conclusion
No Claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617